Citation Nr: 0314606	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a neck injury with traumatic 
arthritis, status post cervical fusion, currently evaluated 
as 60 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




WITNESS AT HEARING ON APPEAL

The veteran's wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 4, 1974 to 
August 15, 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the RO.  

The veteran's wife testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in August 1996.  

The case was remanded by the Board to the RO in February 1997 
and again in April 2000 for additional development of the 
record.  



FINDINGS OF FACT

1.  The service-connected residuals of a neck injury, status 
post cervical fusion is shown to be manifested by a 
disability picture that more nearly approximates that of a 
severe functional limitation due to pain and a neurological 
deficit of severe incomplete paralysis involving the upper 
radicular groups of each arm.  

2.  The veteran currently is shown to be incarcerated 
following conviction for a felony since September 1991, 
serving a term of 48 years.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of a neck injury, status 
post cervical fusion, based on functional limitation due to 
pain have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 5293 (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (to be codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  

2.  The criteria for the assignment of separate ratings of 40 
percent for the neurological deficit of the left (minor) 
upper extremity and 50 percent for the neurological deficit 
of the right (major) upper extremity have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293); 38 C.F.R. § 4.124a, including 
Diagnostic Code 8510 (2002).  

3.  The veteran's claim for a TDIU rating must be denied by 
operation of law.  38 U.S.C.A. § 5313(c) (West 2002); 38 
C.F.R. § 3.341(b) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran contends that he is entitled to an increased 
rating for his service-connected residuals of a neck injury 
with degenerative joint disease, status post cervical fusion, 
as the symptoms and manifestations of the disability have 
increased in severity and the constant and severe pain 
prohibits employment.  

Historically, in an August 1975 rating decision, the RO 
granted service connection for residuals of a neck injury, 
with traumatic arthritis of the cervical spine and assigned a 
20 percent rating effective on August 16, 1974, the date of 
the grant of service connection.  The evidence of record also 
serves to establish that the veteran is right-handed.  

In a December 1977 rating decision, the evaluation of the 
veteran's service-connected residuals of a neck injury with 
degenerative joint disease of the cervical spine with root 
pain was increased to 30 percent, effective on September 15, 
1975.  

In a July 1978 decision, the Board found that the veteran's 
service-connected residuals of a neck injury had not 
increased in severity and denied the veteran's claim for 
increase.  

The record reflects that the veteran was admitted for surgery 
in August 1989 after a magnetic resonance imaging (MRI) study 
of the cervical spine showed significant cervical 
spondylosis.  An anterior cervical diskectomy with fusion 
using donar bone (Clowed type) at C3-4, C5-6 and C6-7 was 
performed.  The veteran was subsequently discharged without 
complications.  

The X-ray studies in September 1989 revealed satisfactory 
healing of the anterior cervical fusion at C3-4, C5-6 and C6-
7.  An MRI in December 1989 noted low density of the 
vertebral bodies of C6 and C7, suggesting postoperative 
change such as fibrosis.  High density between C3 and C4 was 
noted with minimal cord compression due to either old 
hematoma and/or new bone formation.  

The veteran was afforded VA orthopedic and neurologic 
examinations in April and May 1990, respectively.  The 
orthopedic examination revealed no active or passive motion 
of the neck.  There was a well-healed right oblique anterior 
cervical incision along the anterior margin of the 
sternocleidal mastoid muscle.  He did not actively move his 
neck in any direction and would not passively allow the neck 
to be moved in any direction.  

There was exquisite tenderness over the vertebra prominens, 
particularly on the right side.  The midline of the neck was 
diffusely tender from the inion to the vertebra prominens.  
Palpation of the shoulders and the sternocleido-mastoid 
muscles revealed no particular tenderness.  The upper 
trapezius was nontender.  His range of motion of the 
shoulders revealed abduction to 20 degrees below horizontal 
and forward extension to approximately 130 degrees with 
inability to elevate further.  

The veteran was able to very gingerly place his hands behind 
his head and very gingerly place the dorsum of his hands 
behind his buttocks, but no higher on his back.  When asked 
to bend forward at the waist, he did so gingerly.  Neurologic 
examination was limited to muscle testing which revealed 
diffuse weakness of all major muscle groups in the upper 
extremities, rating them one on a basis of five on the basis 
of the veteran's voluntary performance.  

There was a diffuse numbness described as a wooden feeling of 
all the fingers and of the palm and dorsum of the hand.  The 
impression was that the veteran had no mobility of his neck 
or functional actively of his upper extremities beyond that 
required for daily living care and was totally unable to work 
secondary to his neck, shoulder and arm problems and 
secondary to increased pain following his surgical procedure.  

At the May 1990 neurological examination, the veteran 
reported that, since the time of his neck injury in 1974, he 
had had pain the neck radiating to the shoulders and both 
arms, as well as numbness and tingling in both arms, left 
more than right.  Since his surgery in 1989, the veteran 
claimed the pain had worsened.  

The veteran reported that he had constant pain in his neck 
and both shoulders that became severe with any neck motion 
and spread to both arms, left more than right.  He also 
complained of having numbness and tingling radiating down to 
all fingers of the left hand, and more recently to the right 
hand.  He had not been able to sleep comfortably because of 
severe neck pain caused by any turning movement.  Lifting 
objects had become nearly impossible because of pain caused 
by elevation of the arms at about 40 degrees.  

On examination, the veteran sat erect, turning his head and 
trunk on block.  He was unable to move the head in either 
horizontal or vertical planes.  H would not allow the neck to 
be moved in any direction, with the slightest effort causing 
severe pain radiating to both shoulders and arms.  There was 
marked tenderness over the vertebral prominences, more so on 
the right.  Abduction of shoulders was very limited secondary 
to pain.  

The examination revealed cranial nerves to be intact.  Motor 
examination revealed normal gait.  Muscle strength was 
estimated to be about 4/5 in all muscle groups in the left 
upper extremity and 4+/5 in the right upper extremity.  Both 
these estimates were biased by the pain induced by testing 
upper extremity strength.  Lower extremity strength was 5/5.  

The veteran's deep tendon reflexes were 1+ and symmetric in 
the upper extremities, but triceps reflex was absent on the 
right.  The plantar responses were flexor.  Sensory 
examination revealed diminished sense to pinprick in the 
thumb, index and little fingers on the left.  Also diminished 
pinprick in the median distribution on the right.  Cerebellar 
examination was normal.  The impression was that of cervical 
spondylosis, more severe at C-3 to C-7 levels; status post 
anterior cervical diskectomy with fusion at C-3 to C-4, C-5 
to C-6 and C-6 to C-7 levels; and lumbar stenosis.  

The examiner noted that the veteran had marked functional 
deficit characterized by the inability to move his neck at 
all horizontal and vertical planes, nearly constant neck pain 
exacerbated with any motion of his head and upper 
extremities, and limited functional use of his upper 
extremities beyond that required for daily care.  The veteran 
was not able to work due to neck, shoulder and arm 
difficulties.  

Based on the 1990 examinations as noted hereinabove, the RO 
increased the rating for the veteran's service-connected 
residuals of a neck injury, status post cervical fusion to 60 
percent.  

In a September 1990 rating decision, the RO denied the 
veteran's claim for a TDIU rating.  The veteran submitted a 
timely Notice of Disagreement, and the RO thereafter issued a 
Statement of the Case in March 1991.  The veteran, however, 
failed to file a timely Substantive Appeal, and the September 
1990 rating decision therefore became final.  

The veteran was incarcerated on September 3, 1991 following 
his conviction for a felony.  

In January 1993, the veteran filed an informal claim for an 
increased rating in excess of 60 percent for the service-
connected residuals of a neck injury, status post cervical 
fusion.  

The veteran's wife testified on the veteran's behalf at a 
personal hearing before the undersigned Veterans Law Judge in 
August 1996.  The veteran wife recalled that, in 1990, right 
before he went to prison in September 1991, he would hurt so 
bad in the morning that she would have to roll him out of bed 
in order to get him up.  Reportedly, he would either sit in 
the kitchen or the living room in a chair or the couch and 
would stay there until she helped him up.  The veteran's wife 
indicated that she bathed him and that he often spilled his 
coffee if he held the cup with only one hand.  

The veteran's wife testified that the veteran could only move 
his neck about a half an inch each way.  The pain was so bad 
that the veteran would sit and cry.  The veteran's wife 
reported that the veteran was currently serving his prison 
sentence at a place that accommodated wheel chairs and that 
her husband was confined to a wheel chair.  When asked about 
the length of the veteran's prison sentence, his wife 
indicated that he had been sentenced to 48 years.  

The case was thereafter remanded to the RO in February 1997 
for additional development of the record.  Pursuant to the 
directives set forth in the remand, additional medical 
records, as well as records from the Social Security 
Administration showing continued treatment for severe neck 
and back pain were obtained and associated with the claims 
file.  

In addition, the veteran was afforded another VA examination 
in September 1997.  The examiner noted that a workup in April 
1995, a myelogram, showed severe degenerative disc changes 
and disk disease especially at C6-C7, which was one area that 
was supposedly fused.  It appeared that the changes had 
increased since 1993.  He was also found to have evidence of 
spinal stenosis extending from C3-T1 at multiple levels.  He 
had a known history of congenital spinal stenosis involving 
the cervical spine as well as his lumbar spine.  

His present symptoms consisted of numbness and burning 
involving his left arm.  It was localized to the lateral 
aspect of the arm, especially in the elbow on downwards.  He 
complained of having pain in his left elbow if he attempted 
to use his left arm.  He complained of having decreased left 
grip strength and weakness involving the extremity.  

The veteran wore a soft cervical collar for transport 
purposes to prevent injury to his spine.  He took Tylenol for 
the pain, but reported that it did not help, that he was 
unable to sleep at night and believed the pain was getting 
progressively worse.  

The examination revealed a well-healed surgical scar on the 
anterior aspect of the right side of his cervical spine.  He 
had no obvious atrophy involving the upper extremity or the 
neck muscles themselves.  He came in a wheelchair wearing a 
Philadelphia collar and stated that his reason for this mode 
of transportation was that he was unable to stand erect 
without a great deal of pain in his back that shot upwards 
into his neck and caused him to fall.  Therefore a wheelchair 
had been prescribed with a straight back extending above his 
neck for support purposes.  When he did ambulate, he 
apparently utilized a cane.  

The examination of the neck revealed that the veteran had 
forward flexion to 30 degrees, extension to 10 degrees, left 
rotation to 20 and right rotation to 20 degrees.  The veteran 
complained of having pain upon flexion, extension and 
rotation.  

A neurological evaluation of the upper extremities revealed 
that the triceps and biceps reflex from the left upper 
extremity was absent.  The reflexes on the right side - 
biceps was present but it was 1+; right triceps was absent.  

Strengthwise, there was weakness graded 4/5 of elbow flexion 
and extension and left wrist dorsiflexion and palmar flexion.  
The left wrist dorsiflexion was exhibited by a jerky pattern 
against the examiner's hand.  His sensation was diminished 
involving the ulnar border of the left arm, but active range 
of motion was within normal limits.  Again, there was no 
evidence of atrophy.  

X-ray studies of his cervical spine revealed that he had 
undergone a fusion between C3-C4 with preservation of the 
disk space between C4 and C5, and fusion between C5 and C6.  
The disk space between C6 and C7, which was reported to have 
been operated upon was clearly obvious and patent, and if it 
was operated upon, suggested an obvious area of nonunion.  
There was a great deal of bridging osteophytes around that 
area.  

The impression was that of severe neck pain with a history of 
congenital stenosis involving his cervical spine with 
apparently developed disk problems as a result of a service-
related injury.  The examiner noted that the veteran had some 
persistent neurological symptoms and loss of reflexes in his 
left and right upper extremities, which appeared to be multi-
factorial, not only involving the C7 nerve root but perhaps 
involving C4 and C5, and was probably compatible with his 
spinal stenosis.  

The examiner provided an addendum to the September 1997 
examination report in May 1999.  The examiner opined, based 
on his examination, that the veteran did have control of his 
upper extremities and that they could be utilized for some 
purpose, despite the 1990 examiner's opinion that the veteran 
was incapable of performing any activity other than 
activities daily living.  

The examiner believed that the veteran did have a persistent 
degree of spinal stenosis involving the cervical spine and 
some neurological nerve loss that was patchy and involved 
multiple nerve roots.  In this regard, the examiner did not 
think that the veteran was capable of carrying out heavy 
industrial kinds of work, but he did believe that he could be 
utilized for light sedentary type activities.  

Any work that could be performed by him with his hands to his 
side, utilizing his hands for simple and fine manipulations 
could be performed, but that lifting greater than 5 to 10 
pounds on a repetitive basis should not be done.  

In addition, neither lifting above shoulder level nor 
significant pushing or pulling with extremities should be 
done.  He could utilize his feel certainly for fine motor 
control; for example, in terms of operating a pedal.  The 
examiner indicated that the veteran should avoid activities 
in which he had to look down at an object or keep his head in 
a bent/fixed position or utilizing a handset or telephone for 
any communication.  Work that could be done with him at eye 
level would be most appropriate, and work that would avoid 
rotation of his head from side to side would also be most 
appropriate.  

The case was remanded to the RO again in April 2000.  The 
Board found that additional documents from the Social 
Security Administration were needed before a decision on the 
merits could be issued.  The veteran was also afforded 
another opportunity to provide additional medical evidence in 
support of his claims.  In addition, the RO was instructed to 
find out if the veteran was still incarcerated.  


II.  Legal Analysis

A.  Increased Rating

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

The veteran's service-connected residuals of a neck injury, 
status post cervical fusion is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5010.  

According to Diagnostic Code 5010, traumatic arthritis is 
rated as analogous to degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
Diagnostic Code 5003, in pertinent part, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court of Appeals for Veterans Claims (Court) found that the 
provisions of Diagnostic Code 5293 do not expressly prohibit 
a separate neurological rating from being assigned in 
situations in which such a rating is warranted.  The Court 
suggested that manifestations of neurological symptomatology 
of a lower extremity which are distinct from low back 
symptoms (that is, neither duplicative nor overlapping) could 
be rated under a Diagnostic Code different from Diagnostic 
Code 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (2002).  

In this regard, the Board notes that the rating criteria of 
Diagnostic Code 5293 have recently been amended, during the 
pendency of this appeal.  In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the Court held, in pertinent part, that where the 
law or regulation changed after a claim had been filed but 
before the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

In light of Karnas, the Board must consider the veteran's 
claim under both the old and new regulations pertaining to 
intervertebral disc syndrome under Diagnostic Code 5293.  

Under the new regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

If evaluating based on duration of incapacitating episodes 
over the past 12 months, then a 10 percent rating is assigned 
for intervertebral disc syndrome where the veteran has 
experienced incapacitating episodes having a total duration 
of at least one week, but less than two weeks during the past 
12 months; a 20 percent rating is assigned where the veteran 
experienced incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months; a 40 percent rating is assigned where the 
veteran has experienced incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months; and finally, a maximum 60 
percent rating is assigned where the veteran has experienced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The amended regulations also state under Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54345 (Aug. 22, 
2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293)  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that a 60 percent rating is the 
maximum available under Diagnostic Code 5293.  The veteran is 
not shown to have had any vertebral fracture or spinal cord 
involvement, or any unfavorable ankylosis of the spine so as 
to warrant application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289 (2002).  

However, the Board finds that the veteran's service-connected 
cervical spine disability is as likely as not productive of 
severe functional limitation due to pain as well as causes 
related neurological disability that more nearly approximates 
that of severe incomplete paralysis of the upper radicular 
groups of each upper extremity.  As such, separate ratings 
based on the demonstrated loss of motion and neurological 
deficits are applicable in this case and, in combination, 
would thereby increase the overall rating in excess of 60 
percent.  

More specifically, under Diagnostic Code 5290, the veteran 
meets the criteria for the assignment of a maximum 30 percent 
rating for severe limitation of motion.  

Furthermore, under 38 C.F.R. § 4.124a, Diagnostic Code 8510, 
the veteran meets the criteria for a 40 percent rating for 
severe incomplete paralysis of the upper radicular groups for 
the left (minor) arm and a 50 percent rating for severe 
incomplete paralysis of the upper radicular groups for the 
right (major) arm.  

Thus, with consideration of the bilateral factor, a basis for 
a combined rating in excess of the currently assigned 60 
percent rating has been presented, with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as well as the old and 
new criteria for 38 C.F.R. § 4.71a, including Diagnostic Code 
5293.  See Johnston v. Brown, 10 Vet. App. 80 (1997) as noted 
hereinbelow.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.   

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  

In the instant case, the veteran will receive a 30 percent 
evaluation for limitation of motion of the cervical spine 
under Diagnostic Code 5290, which is the maximum allowable 
rating.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85.

With regard to the separate disability ratings for the 
neurological manifestations, the Board is mindful that 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2002).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

After reviewing the record, the Board finds that separate 
disability ratings are warranted as noted hereinabove, 
because the objective medical evidence demonstrates that the 
veteran suffers from a separate neurological disability 
distinct from that manifested by impaired motion of the 
cervical spine.  

Therefore, the Board concludes that the veteran does suffer 
from additional neurological deficiency so as to warrant 
separate disability ratings under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. at 129-132 [which involved a separate disability, 
foot drop].  It does not therefore violate the rule against 
pyramiding to separately compensate him for such symptoms 
under diagnostic codes pertaining to motion limitation and 
neurological deficit.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293; 38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2002).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of his 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a December 
2002 Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran has been advised of the 
law and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in September 1997.  Hence, the claim is ready to be 
considered on the merits.  

Accordingly, a remand for the RO to address the VCAA again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  TDIU

The evidence shows that, beginning on September 3, 1991, the 
veteran was incarcerated in a state penal institution for the 
conviction of a felony.  He is apparently still incarcerated, 
sentenced to a 48-year term.  

The controlling statute provides that the Secretary of VA 
shall not assign to any veteran a rating of total disability 
based on the individual unemployability of the veteran 
resulting from a service-connected disability during any 
period during which the veteran is incarcerated in a Federal, 
State, or local penal institution for conviction of a felony.  
38 U.S.C.A. § 5313(c) (West 2002).  

The implementing regulation likewise provides that a TDIU 
rating, which would first become effective while a veteran is 
incarcerated in a Federal, State or local penal institution 
for conviction of a felony, shall not be assigned during such 
period of incarceration.  38 C.F.R. § 3.341(b) (2002).  

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  As the veteran is 
now incarcerated in a state penal institution for the 
conviction of a felony, and was so incarcerated at the time 
he filed a claim for an increased rating in January 1993 and 
when he filed a claim of entitlement to the assignment of a 
TDIU in August 1999, even if the evidence would support the 
veteran's claim, the law prohibits the assignment of a TDIU 
during such period of incarceration.  

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the claim sought 
under the current legal theory must be denied for lack of 
legal merit.  

Finally, as previously noted hereinabove, the Board once 
again points out that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2001).  

However, as disposition of the TDIU rating issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

For the service-connected residuals of a neck injury, status 
post cervical fusion, a rating of 30 percent on the basis of 
functional limitation as well as separate ratings of 40 
percent on the basis of the neurological deficit involving 
the left upper extremity and 50 percent on the basis of the 
neurological deficit involving the right upper extremity are 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

The claim for a TDIU rating is denied by operation of law.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

